





Exhibit 10.2


PQ GROUP HOLDINGS INC.
2017 Omnibus Incentive Plan


Performance Stock Unit Award Agreement


This Performance Stock Unit Award Agreement (this “Agreement”) is made by and
between PQ Group Holdings Inc., a Delaware corporation (the “Company”), and [●]
(the “Participant”), effective as of [●] (the “Date of Grant”).


RECITALS


WHEREAS, the Company has adopted the PQ Group Holdings Inc. 2017 Omnibus
Incentive Plan (as the same may be amended and/or amended and restated from time
to time, the “Plan”), which Plan is incorporated herein by reference and made a
part of this Agreement, and capitalized terms not otherwise defined in this
Agreement will have the meanings ascribed to those terms in the Plan; and


WHEREAS, the Committee has authorized and approved the grant of an Award of
performance stock units (“PSUs”) to the Participant that provides the
Participant the conditional opportunity to acquire one share of Common Stock (a
“Share”) with respect to each PSU forming part of the Award, subject to the
terms and conditions set forth in the Plan and this Agreement.


NOW THEREFORE, in consideration of the premises and mutual covenants set forth
in this Agreement, the parties agree as follows:


1.Grant of PSUs. The Company has granted to the Participant [●] PSUs (the
“Target Award), effective as of the Date of Grant, on the terms and conditions
set forth in the Plan and this Agreement, subject to adjustment as forth in the
Plan.


2.Earning and Vesting of PSUs. Subject to the terms and conditions set forth in
the Plan and this Agreement, the PSUs may be earned and will vest as follows:


(a)Performance Conditions. Between 0% and 200% (the “Payout Range”) of the
Target Award is eligible to be earned contingent on achievement of the
Performance Measures set forth on Appendix A to this Agreement during the period
beginning on January 1, 2020 and ending on December 31, 2022 (the “Performance
Period”) and other terms and conditions as set forth in Appendix A to this
Agreement.


(b)Vesting Schedule. Subject to the terms and conditions set forth in the Plan
and this Agreement, and except as otherwise provided in Section 2(b) or Appendix
A of this Agreement, any PSUs that are earned in accordance with Appendix A will
vest on the date the Committee certifies the levels of achievement of the
Performance Measures, which shall be no later than sixty (60) days following the
end of the Performance Period (the “Performance Vesting Date”), subject to the
Participant’s continued Service through the Performance Vesting Date (or other
earlier vesting date specified in Appendix A). Any PSUs that are not earned in
accordance with Appendix A on the Performance Vesting Date (or any other date
specified in Appendix A) will immediately terminate and be forfeited and
cancelled without payment of consideration therefor.


(c)Termination of Service. Except as otherwise provided in Appendix A of this
Agreement, the Participant shall forfeit, immediately and without consideration,
all unvested PSUs upon a termination of the Participant’s Service for any
reason. Without limiting the generality of the foregoing, the PSUs and the
Shares (and any resulting proceeds) will continue to be subject to Section 13 of
the Plan.


1

--------------------------------------------------------------------------------







3.Payment


(a)Settlement. The Company shall deliver to the Participant within thirty (30)
days following the vesting date of the PSUs (but no later than March 15th of the
year following the year in which such PSUs are earned hereunder) a number of
Shares equal to the aggregate number of PSUs that are earned in accordance with
Appendix A and that vest on such date. No fractional Shares shall be delivered.
The Company may deliver such Shares either through book entry accounts held by,
or in the name of, the Participant or cause to be issued a certificate or
certificates representing the number of Shares to be issued in respect of the
PSUs registered in the name of the Participant.


(b)Withholding Requirements. The Company will have the power and the right to
deduct or withhold automatically from any Shares deliverable under this
Agreement or from any other compensation payable to the Participant, or to
require the Participant or the Participant’s representative to remit to the
Company, up to the maximum statutory amount necessary to satisfy federal, state
and local taxes, domestic or foreign, required by law or regulation to be
withheld with respect to any taxable event arising as a result of this
Agreement. Nothing in this Agreement may be construed as relieving the
Participant of his or her obligation to satisfy all taxes required to be
withheld in connection with the award, vesting or settlement of the PSUs.


4.Adjustment of Shares. In the event of any change with respect to the
outstanding shares of Common Stock contemplated by Section 4.5 of the Plan, the
PSUs may be adjusted by the Committee in accordance with Section 4.5 of the
Plan.


5.Miscellaneous Provisions


(a)Securities Laws Requirements. No Shares will be issued or transferred
pursuant to this Agreement unless and until all then applicable requirements
imposed by federal and state securities and other laws, rules and regulations
and by any regulatory agencies having jurisdiction, and by any exchanges upon
which the Shares may be listed, have been fully met. As a condition precedent to
the issuance of Shares pursuant to this Agreement, the Company may require the
Participant to take any reasonable action to meet those requirements. The
Committee may impose such conditions on any Shares issuable pursuant to this
Agreement as it may deem advisable, including, without limitation, restrictions
under the Securities Act, under the requirements of any exchange upon which
shares of the same class are then listed and under any blue sky or other
securities laws applicable to those Shares.


(b)Rights of a Shareholder of the Company. Prior to settlement of the PSUs and
the delivery of Shares to the Participant with respect thereto, neither the
Participant nor the Participant’s representative will have any rights as a
shareholder of the Company with respect to any Shares underlying the PSUs and
the Participant will not receive payment of, or credit for, dividends or
dividend equivalents with respect to any Shares underlying the PSUs.


(c)Transfer Restrictions. The PSUs may not be transferred except as expressly
permitted under Section 15.3 of the Plan. The Shares delivered hereunder will be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan or the rules, regulations and other requirements
of the Securities and Exchange Commission, any stock exchange upon which such
Shares are listed, any applicable federal or state laws and any agreement with,
or policy of, the Company or the Committee to which the Participant is a party
or subject, and the Committee may cause orders or designations to be placed upon
the books and
2

--------------------------------------------------------------------------------







records of the Company’s transfer agent to make appropriate reference to such
restrictions.


(d)No Right to Continued Service. Nothing in this Agreement or the Plan confers
upon the Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Subsidiary retaining the Participant) or of the Participant,
which rights are hereby expressly reserved by each, to terminate his or her
Service at any time and for any reason, with or without Cause.


(e)Notification. Any notification required by the terms of this Agreement will
be given by the Participant (i) in a writing addressed to the Company at its
principal executive office and will be deemed effective upon actual receipt when
delivered by personal delivery or by registered or certified mail, with postage
and fees prepaid, or (ii) by electronic transmission to the Company’s e-mail
address of the Company’s General Counsel and will be deemed effective upon
actual receipt. Any notification required by the terms of this Agreement will be
given by the Company (x) in a writing addressed to the address that the
Participant most recently provided to the Company and will be deemed effective
upon personal delivery or within three (3) days of deposit with the United
States Postal Service, by registered or certified mail, with postage and fees
prepaid, or (y) by facsimile or electronic transmission to the Participant’s
primary work fax number or e-mail address (as applicable) and will be deemed
effective upon confirmation of receipt by the sender of such transmission.


(f)Entire Agreement. This Agreement and the Plan constitute the entire agreement
between the parties hereto with regard to the subject matter of this Agreement.
This Agreement and the Plan supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) that
relate to the subject matter of this Agreement.


(g)Waiver. No waiver of any breach or condition of this Agreement will be deemed
to be a waiver of any other or subsequent breach or condition whether of like or
different nature.


(h)Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s executor, personal representative(s),
distributees, administrator, permitted transferees, permitted assignees,
beneficiaries, and legatee(s), as applicable, whether or not any such person
will have become a party to this Agreement and have agreed in writing to be
joined herein and be bound by the terms hereof.


(i)Severability. The provisions of this Agreement are severable, and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, then the remaining provisions will nevertheless be binding and
enforceable.


(j)Choice of Law; Jurisdiction. This Agreement and all claims, causes of action
or proceedings (whether in contract, in tort, at law or otherwise) that may be
based upon, arise out of or relate to this Agreement will be governed by the
laws of the State of Delaware, excluding any conflicts or choice-of-law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction. The Participant agrees
that he or she will bring all claims, causes of action and proceedings (whether
in contract, in tort, at law or otherwise) that may be based upon, arise out of
or be related to the Plan and this Agreement exclusively in the federal and
state courts located within the geographic boundaries of the United States
District Court for the Eastern District of Pennsylvania (the “Chosen Court”),
and hereby (i) irrevocably submits to the
3

--------------------------------------------------------------------------------







exclusive jurisdiction of the Chosen Court, (ii) waives any objection to laying
venue in any such proceeding in the Chosen Court, (iii) waives any objection
that the Chosen Court is an inconvenient forum or does not have jurisdiction
over any party and (iv) agrees that service of process upon such party in any
such claim or cause of action will be effective if notice is given in accordance
with this Agreement.


(k)Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions of the Plan and this Agreement, and accepts the PSUs subject to all
of the terms and conditions of the Plan and this Agreement. In the event of a
conflict between any term or provision contained in this Agreement and a term or
provision of the Plan, the applicable term and provision of the Plan will govern
and prevail.
















































4


--------------------------------------------------------------------------------



Appendix A


PERFORMANCE MEASURES AND VESTING TERMS


Performance Measures. The Performance Measures associated with the PSUs are
Three-Year Average Return on Net Tangible Assets (“ROANTA”) as calculated
utilizing the methodology and adjustments described in the definition below, and
Relative Total Shareholder Return (“TSR”) Performance, as calculated utilizing
the methodology and adjustments described in the definition below.


1. Performance Factor for Three-Year Average ROANTA. The performance factor for
Three -Year Average ROANTA (the “ROANTA Performance Factor”) is determined
utilizing the percentage which correlates in the chart below with actual
Three-Year Average ROANTA.



ROANTA Performance FactorThree-Average Year
ROANTA200%18.1%150%17.9%100%17.7%50%17.25%25%16.8%



2.Performance Factor for Relative TSR Performance. The performance factor for
Relative TSR Performance (the “TSR Performance Factor”, with the ROANTA
Performance Factor, hereinafter referred to separately each as a “Performance
Factor” and collectively as the “Performance Factors”) is determined utilizing
the percentage in the chart below which correlates with the Company’s actual TSR
performance relative to the actual TSR performance of all of the companies in
the Russell 2000 Index:



Place in Russell 2000 Index
25th percentile
32.5th
percentile
50th
percentile
62.5th
percentile
75th percentile
TSR Performance Factor25%50%100%150%200%



3.Determination of Earned PSUs. Fifty percent (50%) of the PSUs that are earned
under this Appendix A will be determined by multiplying the ROANTA Performance
Factor by fifty percent (50%) of the Target Award, rounded down to the nearest
whole share, and the remaining fifty percent (50%) of the PSUs that are earned
under this Appendix A will be determined by multiplying the TSR Performance
Factor by fifty percent (50%) of the Target Award, rounded up to the nearest
whole share.


4.Rules for Determining the Performance Factors. The following rules will apply
separately in determining the Performance Factors for each Performance Measure.


4.1If actual performance is below threshold, the Performance Factor will be zero
percent (0%), and no PSUs will be earned with respect to the applicable
Performance Measure.


4.2If actual performance is above maximum, the Performance Factor will be (and
will not exceed) two hundred percent (200%).


4.3If actual performance is between the threshold and maximum benchmarks for
Three-Year Average ROANTA and between the benchmarks for Relative TSR
Performance, as set forth in each of the two charts above, then the Performance
Factor will be determined by linear interpolation.





--------------------------------------------------------------------------------



4.4In calculating the Performance Factor all percentages will be rounded to the
nearest one-tenth (1/10th) of one percent (1%). In calculating the number of
PSUs that are earned under Section 3 of this Appendix A, the number of earned
PSUs shall be rounded to the nearest whole PSU.


5.Definition of Three- Year Average ROANTA. ROANTA is defined as:


(Adjusted EBITDA – Depreciation) * (1- Adjusted Tax Rate)
Average Investment (Average Net Working Capital + Average Net Property, Plant &
Equipment)


EBITDA consists of net income (loss) attributable to the Company before
interest, taxes, depreciation and amortization. Adjusted EBITDA consists of
EBITDA adjusted for (i) non-operating income or expense, (ii) the impact of
certain non-cash, nonrecurring or other items included in net income (loss) and
EBITDA that the Company does not consider indicative of its ongoing operating
performance, and (iii) depreciation, amortization and interest of the Company’s
50% share of the Zeolyst Joint Venture.


Adjusted Tax Rate – the tax rate effective for each tax jurisdiction. Tax rates
are frozen at the assumed 2020 operating plan tax rates.


Average Net Working Capital – the sum of Accounts Receivable and Inventory, less
Accounts Payable for the corresponding year.


Average Net Working Capital and Average Net Property, Plant & Equipment shall be
calculated each year based upon the balances at the beginning and ending of each
year.


Three-Year Average ROANTA shall be calculated as the simple average of the three
annual ROANTA calculations.


6.Definition of Relative TSR Performance. TSR is defined as the financial gain
that results from a change in the price of a company’s stock during the
Performance Period plus any dividends paid by the company during the Performance
Period divided by the price of the company’s stock at the beginning of the
Performance Period. Relative TSR Performance shall be determined by comparing
the Company’s actual TSR performance relative to the TSR performance of all of
the companies included in the Russell 2000 Index as last day of the Performance
Period. TSR performance shall be calculated utilizing a widely-accepted
financial reporting service identified by the Committee at the end of the
Performance Period.


7.Adjustments. Certain adjustments may be made at the discretion of the
Committee to the Three-Year Average ROANTA and the Relative TSR Performance
thresholds, targets and maximums as set forth in the tables above in in the
event of the Company’s acquisition or divestiture of an entity, business, or
product line, or any capital market transactions including debt refinancings or
equity offerings.


8.Termination by Reason of Disability, Retirement, Good Reason, Termination by
the Company without Cause or Death. Upon a termination of the Participant’s
Service during the Performance Period by reason of Disability, Retirement
(defined below), Good Reason (defined below), termination by the Company without
Cause, or death, the PSUs shall be eligible to be earned and to vest as follows
(and any PSUs that are not earned and do not vest under the circumstances
described below will be forfeited and cancelled without payout of consideration
therefor):


8.1If the Participant’s Service is terminated by the Company without Cause or
due to his or her Disability, or if the Participate terminates his or her
Service due to Retirement or Good Reason, in each case, before the end of the
Performance Period, the PSUs will remain outstanding and will be eligible to be
earned based on actual performance as determined under this Appendix A, subject
to pro ration as provided for below,



--------------------------------------------------------------------------------



and to vest on the Performance Vesting Date. Any PSUs that are so earned will be
pro rated by dividing the number of earned PSUs by a fraction, the numerator of
which is the number of days the Participant actually worked in the Performance
Period, and the denominator of which is the number of days in the Performance
Period.


8.2If the Participant’s Service is terminated due to his or her death before the
end of the Performance Period, upon such termination, a number of PSUs will be
deemed earned and will vest equal to the Target Award multiplied by a fraction,
the numerator of which is the number of days worked in the Performance Period,
and the denominator which is the total number of days in the Performance Period.


8.3For purposes of this Appendix A, “Retirement” means a termination of Service
due to the voluntary resignation of the Participant, other than at a time when
Cause exists, after attaining the age of 60 with a minimum of ten years of
continued Service (for the avoidance of doubt, from the most recent hire date,
including service with predecessor acquired entities).


8.4For purposes of this Appendix A, “Good Reason” shall have the meaning set
forth in any severance agreement between the Participant and the Company and/or
any of its Subsidiaries to the extent that such severance agreement provides for
the voluntary resignation of the Participant for “Good Reason”.


9.Change in Control.


9.1If a Change in Control occurs during the Performance Period, upon such Change
in Control, a number of PSUs will be deemed earned and will vest as provided for
in Section 9.2 below. Any PSUs that do not vest in connection with such Change
in Control as provided for in this Section 9 will be forfeited and cancelled
without payment of consideration therefor.


9.2For purposes of determining the number of PSUs that vest in connection with a
Change in Control, the Performance Factors shall be determined as otherwise set
forth in Sections 2, 3 and 4 of this Appendix A, except that (i) the Performance
Period shall be deemed to have ended on (A) the date of the Change in Control,
if the Change in Control occurs on the last date of a fiscal quarter, or (B) the
last day of the fiscal quarter preceding the Change in Control if the Change in
Control does not occur on the last day of a fiscal quarter, and (ii) if the date
the Performance Period is deemed to have ended under clause (i) is not also the
last day of a fiscal year, then the period between the last day of the Company’s
immediately preceding fiscal year and the deemed last day of the Performance
Period (the “Stub Period”) shall be deemed a fiscal year for purposes of this
Appendix A and the Company’s ROANTA for such deemed fiscal year shall be an
annualized amount based on the Company’s actual ROANTA for the Stub Period.



